DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	This application claims priority to U.S provisional Patent Application No.  62/948,088, filed on 12/13/2019, U.S provisional Patent Application No.  62/948,079, filed on 12/13/2019, and U.S provisional Patent Application No.  62/948,094, filed on 12/13/2019, and is hereby incorporated by references

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 10/16/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 1, 4-5, 7-9, 11, 16-18 and 20 are objected to because of the following informalities:   
The limitations “a first function” and “a second function” used in claim 7 are unclear and vague what the functions are referred to.
The limitations “a first equation” and “a second equation” used in claim 9 are unclear and vague what the equations are referred to. 
Claims 1, 11, 16-18 and 20 recite "calculate a distance to the object based on/using ... ". The claims attempt to define the subject-matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result. It should be instead clearly indicated how the calculation is actually performed based on the measurements.
In claim 4, it is not clear how the number of control signal is related to the
number of correlation signals.
In claim 5, it is not clear how the determination of the first region is actually
Performed.
In claim 7, it is not clear how a "function" is "defined for a region".
In claim 8, it is not clear how a "function" includes an "ambient value" nor is such an ambient value defined.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claim 3 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 3 fails to specifically point out and describe the claimed subject matter of the parameter, cor of the equation (for example, cor = correlation, etc.). It appears that claim 3 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

CLAIM INTERPRETATION

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first imaging device; a second imaging device in claims 17 and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-2, 4- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2017/0309970A1) (hereinafter Gupta) (cited by IDS).
	Regarding claim 1, Gupta discloses an imaging device (e.g. see Fig. 1; abstract), comprising: 
	a pixel (e.g. see paragraphs 0008, 0037; Fig. 1, paragraphs 0041, 0043, 0044); and 
	a signal processor (e.g. see Fig. 1: processor 108) configured to: 
	randomly apply a first set of signals including a first driving signal applied to a first light source (e.g. see abstract; paragraphs 0008-0010; Fig. 1, paragraphs 0041, 0042: light source 102), and a first set of control signals applied to the pixel that adhere to a quasi-Gray code scheme (e.g. see paragraphs 0038, 0040: Gray code; also see paragraphs 0088, 0089) to generate first through eighth correlation signals (e.g. see paragraphs 0014, 0015, 0037: correlation function and the correlation between modulated light) based on light output from the first light source according to the first driving signal and reflected from an object (e.g. see Figs. 1, 4, paragraph 0037, 0043, 0056; also see Fig. 6, paragraph 0062, 0068, 0101); 
	randomly apply a second set of signals including a second driving signal applied to the first light source (e.g. see abstract; paragraphs 0008-0010; Fig. 1, paragraphs 0041, 0042: light source 102), and a second set of control signals applied to the pixel that adhere to the quasi-Gray code scheme (e.g. see paragraphs 0008-0010: first and second control signals; paragraphs 0038, 0040: Gray code; also see paragraphs 0088, 0089) to generate ninth through sixteenth correlation signals (e.g. see paragraphs 0014, 0015, 0037: correlation function and the correlation between modulated light; also see Figs. 7A1-7F4: correlation functions) based on light output from the first light source according to the second driving signal and reflected from the object (e.g. see Figs. 1, 4, paragraph 0037, 0043, 0056; also see Fig. 6, paragraph 0062, 0068, 0101); 
	measure first through eighth pixel signals based on the first through sixteenth correlation signals (e.g. see paragraphs 0015, 0037, 0068: correlation functions and the correlation between modulated light; also see Figs. 7A1-7F4: correlation functions); 
	calculate a distance to the object based on the first through eighth pixel signals (e.g. see Fig. 2, paragraphs 0040, 0050, 0051: distance measurement; paragraphs 0063, 0066).
	Regarding claim 2, Gupta discloses the imaging device of claim 1, wherein the signal processor (e.g. see Fig. 1) is configured to randomly apply the first set of signals and the second set of signals (e.g. see paragraphs 0008-0010: first and second control signals) by: generating a random sequence of binary bit values (e.g. see paragraphs 0005, 0043, 0088: pseudo random binary sequences; also see paragraph 0094); 
	applying a pre-determined number of cycles (e.g. see paragraphs 0038, 0040, 0051; also see paragraphs 0088, 0089) of the first light signal and the first set of control signals (e.g. see paragraphs 0008-0010: first and second control signals) when a bit of the binary random sequence equals a first value (e.g. see paragraphs 0005, 0043, 0088: pseudo random binary sequences; also see paragraph 0094); and 
	applying a pre-determined number of cycles of the second light signal and the second set of control signals (e.g. see paragraphs 0008-0010: first and second control signals) when a bit of the binary random sequence equals a second value (e.g. see paragraphs 0005, 0043, 0088: pseudo random binary sequences; also see paragraph 0094).
	Regarding claim 4, Gupta discloses the imaging device of claim 1, wherein the first set of control signals include first through fourth control signals (e.g. see paragraphs 0008-0010: first to fourth control signals) that generate the first through eighth correlation signals (e.g. see paragraphs 0015, 0037, 0068: correlation functions and the correlation between modulated light; also see Figs. 7A1-7F4: correlation functions), respectively, and wherein the second set of controls signals include fifth through eighth control signals that generate the ninth through sixteenth correlation signals, respectively (e.g. see paragraphs 0015, 0037, 0068: correlation functions and the correlation between modulated light; also see Figs. 2, 7A1-7F4: correlation functions; also see Fig. 1, paragraphs 0043, 0045, 0052: generating signals).
	Regarding claim 5, Gupta discloses the imaging device of claim 1, wherein the signal processor is configured to determine a first region from among a first set of regions (e.g. see paragraph 0044: areas) in which the object resides based on comparisons between selected ones of the first through eighth pixel signals (e.g. see paragraphs 0043: a comparator for comparing the pixels).
	Regarding claim 6, Gupta discloses the imaging device of claim 5, wherein the comparisons include a first comparison between the first pixel signal and the fifth pixel signal, a second comparison between the second pixel signal (e.g. see paragraphs 0043: a comparator for comparing the pixels) and the sixth pixel signal, a third comparison between the third pixel signal and the seventh pixel signal, and a fourth comparison between the fourth pixel signal and the eighth pixel signal (e.g. see paragraphs 0008-0010: first to fourth signals).
	Regarding claim 7, Gupta discloses the imaging device of claim 6, wherein the signal processor is configured to define a first function for a second region in the first set of regions that neighbors the first region, and define a second function for a third region in the first set of regions that neighbors the first region (e.g. see paragraphs 0008-0010: first to fourth signals and first and second functions).
	Regarding claim 8, Gupta discloses the imaging device of claim 7, wherein the first function and the second function (e.g. see paragraphs 0008-0010: first to fourth signals and first and second functions) each include an ambient value that is based on selected ones of the first through eighth pixel signals (e.g. see Fig. 5, paragraphs 0059-0061: ambient light).
	Regarding claim 9, Gupta discloses the imaging device of claim 8, wherein the ambient value for the first function is calculated based on a first equation associated with the second region, and the ambient value (e.g. see Fig. 5, paragraphs 0059-0061: ambient light) for the second function is calculated based on a second equation associated with the third region (e.g. see paragraphs 0065-0066: equations).
	Regarding claim 10, Gupta discloses the imaging device of claim 7, wherein the defined first and second functions include selected ones of the first through eighth pixel signals (e.g. see paragraphs 0008-0010: first to fourth signals and first and second functions).
	Regarding claim 11, Gupta discloses the imaging device of claim 7, wherein the signal processor is configured to calculate the distance (e.g. see Fig. 2, paragraphs 0040, 0050, 0051: distance measurement; paragraphs 0063, 0066) to the object based on an equation that uses the first function and the second function (e.g. see paragraphs 0008-0010: first to fourth signals and first and second functions; paragraphs 0065-0066: equations).
	Regarding claim 12, Gupta discloses the imaging device of claim 10, wherein the signal processor is configured to compare the first function to the second function, and determine a region in a second set of regions in which the object resides based on the comparison of the first function to the second function (e.g. see paragraphs 0008-0010: first to fourth signals and first and second functions).
	Regarding claim 13, Gupta discloses the imaging device of claim 12, wherein the first set of regions and the second set of regions represent sub-ranges within a maximum range of the imaging device (e.g. see paragraphs 0018, 0101, 0105).
	Regarding claim 14, Gupta discloses the imaging device of claim 13, wherein the first set of regions is offset (e.g. see paragraphs 0065-0066) from the second set of regions within the maximum range (e.g. see paragraphs 0018, 0101, 0105).
	Regarding claim 15, Gupta discloses the imaging device of claim 14, wherein a number regions in each of the first set of regions and the second set of regions is equal to twelve (e.g. see paragraphs 0008-0010: first to fourth signals and first and second functions; paragraphs 0065-0066).
	Regarding claim 16, Gupta discloses the imaging device of claim 12, wherein the signal processor is configured to calculate the distance (e.g. see Fig. 2, paragraphs 0040, 0050, 0051: distance measurement; paragraphs 0063, 0066) to the object using an equation associated with the determined region in the second set of regions (e.g. see paragraphs 0008-0010: first to fourth signals and first and second functions; paragraphs 0065-0066).
	Regarding claim 17, this claim is a system claim of a device version as applied to claim 1 above, wherein the system performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 18, it contains the limitations of claims 4 and 17, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, Gupta discloses the system of claim 17, wherein waveforms of the first set of control signals and the third set of control signals are the same, and wherein waveforms of the second set of control signals and the fourth set of control signals are the same (e.g. see paragraphs 0042, 0052, 0103: waveform; Figs. 2, 11).
	Regarding claim 20, this claim is a system claim of a device version as applied to claim 1 above, wherein the system performs the same limitations cited in claim 1, the rejections of which are incorporated herein.

Allowable subject matter
12.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486